                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


JODIE L. MALICKI,
on behalf of herself and all others similarly situated,

       Plaintiff,

     v.                                                        Case No. 17-CV-1674

LEMAN U.S.A., INC.,

      Leman.


                       ORDER ON SUPPLEMENTAL BRIEFING


       Jodie L. Malicki filed a lawsuit against her former employer, Leman U.S.A., Inc.,

alleging that Leman violated the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”)

and Wisconsin Wage Payment and Collection Laws, Wis. Stat. §§ 109.01 et seq., 103.01 et

seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01. (Docket # 1, 43.) On February

19, 2019, Leman filed a motion for partial summary judgment on Malicki’s Claims 1 and 2.

(Docket # 50.) The motion is now fully briefed. However, Malicki’s response of March 22,

2019, asserts that she was not able to provide some material facts because Leman filed its

motion for partial summary judgment before the close of discovery on June 5, 2019, in

violation of the court’s scheduling order. (Docket # 63 at 14–15 (citing Docket # 16).)

Given Malicki’s assertion of prejudice due to Leman’s failure to abide by the scheduling

order, I will allow Malicki to file a supplemental response to Leman’s motion and submit

any additional proposed findings of fact by no later than August 9, 2019. Leman may file its

surreply, if any, and its response to Malicki’s additional proposed findings of fact within
fourteen days of Malicki’s supplemental response. Any other dispositive motions shall be

filed by no later than August 9, 2019, in accordance with the scheduling order.

                                          ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that Malicki shall file a

supplemental response to Leman’s motion for partial summary judgment with any

additional proposed findings of fact by no later than August 9, 2019. Leman shall have

fourteen (14) days to file a surreply and its response to Malicki’s additional proposed

findings of fact.



       Dated at Milwaukee, Wisconsin this 18th day of June, 2019.


                                                  BY THE COURT:

                                                  s/Nancy Joseph
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                             2
